DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/18/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Eckman (US 20190370567, hereinafter Eckman). 
Regarding Claim 1, Eckman discloses an information processing system (FIG.1) comprising: 
provided in a moving body ([0117], FIG.1, mobile computing devices 1030 with handheld or mounted on a vehicle 1020); and 
a server device ([0117], FIG.1, a network of computing devices connected by a node 1100), wherein the client device includes: 
a photographing controller configured to control a photographing unit provided in the moving body to continuously perform photographing ([0117], FIG.1, the mobile computing devices 1030 is controlled (programmed)  with a number of software programs for interpreting electronic data received from digital cameras included in vehicles 1020 ); and 
a first transmitter configured to transmit information on a marker photographed in a photographed image to the server device  ([0018],  capturing optical image data nearby optical markers and transmit the images and other data to the network node; [0117], FIG. 1, the mobile device transmits electronic data received from image sensors to the server) when a size of the marker photographed in the photographed image photographed by the photographing unit is determined to have varied to cross a predetermined threshold value  ([0125],  analyzes the image data captured by an image sensor for the presence of optical markers and identifies optical markers present in the image data in sufficient resolution; [0134], capture and analyze images of optical markers and object markers at intervals to provide an updated position for the mobile computing device or vehicle  and an object or container it is carrying  within the warehouse 1001/2001), and
[0117], FIG.1, a general purpose computer or server [node 1100] in electronic communication with various elements of the tracking system 1000).

Regarding Claim 2, Eckman discloses the information processing system according to claim 1, wherein 
the client device further includes  a creating unit configured to create article storage information that represents a combination of an article and a storage location where an article is stored as information on a marker based on a marker of an article photographed in the photographed image and a marker of a storage location when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value ([0115], FIGS. 1A &1B, a tracking system 1000 is provided for tracking and handling containers, boxes, palettes, packages, or other objects within a pre-defined space such as any number of enclosures or areas outfitted with machine-readable static optical markers), the first transmitter transmits the article storage information created by the creating unit to the server device when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value ([0093], determine a location of the image acquisition device based on the position of the image acquisition device relative to a position of a single static marker in the image and wireless data communication network for transmitting data between the image acquisition devices), and 
([0117], FIG.1, a general purpose computer or server [node 1100] in electronic communication with various elements of the tracking system 1000).

Regarding Claim 6, Eckman discloses the information processing system according to claim 1, wherein the moving body is a forklift ([0012], a vehicle for transporting objects or containers into or out of said predefined space, and the vehicle (e.g., a forklift); [0117], FIG.1, mobile computing devices 1030 mounted on a vehicle 1020 – forklift).
Regarding Claim 7, a client device 7 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 8, a method claim 8 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 10, a computer readable claim 10 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 20190370567, hereinafter Eckman) in view of Taira et al. (US 20170255899, hereinafter Taira).  
Regarding Claim 3, Eckman discloses the information processing system according to claim 1, but does not explicitly disclose wherein the client device further includes a second transmitter configured to transmit the photographed image to the server device when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value, and the server device further includes a second storage controller configured to control the storage unit to store the photographed image transmitted by the second transmitter.  
Taira teaches from the same field of endeavor wherein the client device further includes a second transmitter configured to transmit the photographed image to the server device when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value ([0022], the decode section transmits the code obtained by decoding data of the two-dimensional data code C to the article management server 40; [0036], FIG. 3, image processing device 30 includes a main storage device 302, an auxiliary storage device 303, a communication unit 304, [0037], image processing device 30 configures a computer by the processor 301, the main storage device 302, and the auxiliary storage device 303, and the system transmission line 308 that connects these units),  and  the server device further includes a second storage controller configured to control the storage unit to store the photographed image transmitted by the second transmitter ([0046], article management server 40 includes a main storage device 402, an auxiliary storage device 403 , a communication unit 404 directly or indirectly connected to each other via a system transmission line 405; [0047]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the pluralities of second transmitters and corresponding storage control as taught by Taira ([0036], [0037]) into the information processing system of Eckman in order to provide systems capable of detecting an out-of-stock item more efficiently (Taira, [0011]).




Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 20190370567, hereinafter Eckman) in view of Nomasa et al. (US 20200074676, hereinafter Nomasa).  
Regarding Claim 4, Eckman discloses the information processing system according to claim 1, the client device further includes a determination unit configured to determine that a size of a marker photographed in the photographed image has varied to cross the threshold value when the size of the marker photographed in the photographed image photographed by the photographing unit has varied from less than the threshold value to the threshold value or more, or the size of the marker photographed in the photographed image has varied from the threshold value or more to less than the threshold value ([0048], estimate of the distance of the optical marker from the image sensor determined by the image recognition and processing software by comparing the size of the image of the optical marker and the known size of the optical markers of the tracking system. The size ratio between the image of the optical marker and the known size of the optical markers can be used in the process of calculating the real world position of the image sensor), and 
However, Eckman does not explicitly disclose the first transmitter transmits information on the marker photographed in the photographed image to the server device when the size of the marker photographed in the photographed image is determined by the determination unit to have varied to cross the threshold value.  
Nomasa teaches from the same field of endeavor the first transmitter transmits information on the marker photographed in the photographed image to the server device   ([0037], capture an image of markers 231 to 233 installed on the ceiling of the warehouse 210, and transmits the captured image to the management apparatus 110 and  the management apparatus 110 calculates a direction (angle) of each of the markers 231 to 233 with respect to the current position of the omnidirectional imaging device 130, calculates 3D coordinates indicating the current position of the omnidirectional imaging device 130 in the warehouse 210 based on the calculated directions of the markers 231 to 233 and the measured distances between the markers 231 to 233 )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of transmitting the size of the marker as taught by Nomasa ([0037]) into the information processing system of Eckman in order to provide systems capable of identifying the item mounted on the forklift based on the captured image of the label of the item mounted efficiently (Nomasa, [0036]).







Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/SAMUEL D FEREJA/Examiner, Art Unit 2487